Citation Nr: 1745842	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-28 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sexual dysfunction.

3.  Entitlement to service connection for radiculopathy of right lower extremity, to include as secondary to service-connected advanced lumbar degenerative disc disease (DDD).

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected advanced lumbar DDD.

5.  Entitlement to service connection for radiculopathy of left lower extremity, to include as secondary to service-connected advanced lumbar DDD.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for radiculopathy of right upper extremity, to include as secondary to a neck disability.

8.  Entitlement to an increased disability rating for advanced DDD, status post low back surgery with nontender scar, currently evaluated as 10 percent disabling from January 1, 2009 and as 20 percent disabling from April 27, 2010.

9.  Entitlement to an extension of a temporary total rating (from November 20, 2008) beyond January 1, 2009 for advanced lumbar DDD, status post low back surgery with nontender scar.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2012, May 2013, and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in in Lincoln, Nebraska.

The reopened issues of entitlement to service connection for radiculopathy of right lower extremity and for erectile dysfunction, and all the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final Board decision issued in September 2009, the Board denied the Veteran's claims of entitlement to service connection for a right lower leg condition and for sexual dysfunction.

2.  Evidence added to the record since the prior final denial in September 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for radiculopathy of right lower extremity and for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The September 2009 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for radiculopathy of right lower extremity.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2016).

2.  The September 2009 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claim for service connection for radiculopathy of right lower extremity and for erectile dysfunction.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed his original claims for service connection for a right lower leg condition in September 2006 and for sexual dysfunction in July 2007.  The Board denied the claims in a September 2009 decision.  The Veteran did not file an appeal to the September 2009 Board decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7104(b), 38 C.F.R. § 20.1100.

The Veteran filed claims to reopen the issues of service connection for radiculopathy of the right lower extremity and for erectile dysfunction, to include as secondary to his service-connected lumbar spine disability, in February 2013.  The May 2013 rating decision on appeal denied the claims to reopen.

The basis of the September 2009 prior final denials was the Board's finding that there was no competent evidence in the record to suggest that current lower right leg symptoms were related to service.  With regard to the sexual dysfunction claim, the Board found that the evidence demonstrated that the Veteran did not have a current disability or symptoms of this disability.

Pertinent evidence submitted and obtained since the September 2009 Board decision includes VA treatment records, private treatment records, and lay evidence.  In particular, in a May 2012 letter, the Veteran's private physician provided an opinion that the Veteran has prolonged worsened degenerative issues that have a greater than 51 percent chance of having been caused some injury in Vietnam.  The physician stated the issue at hand was "an urgent repair of a water well in Siagon (sic) with a mishap with the boom of a pipe and pump attachment from the crane with some type of shift with an approximately 500 pound load involving [the Veteran's] back, neck and extremities."  Additionally, private treatment records now show a diagnosis of erectile dysfunction in January 2011.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran currently has right lower extremity radiculopathy and erectile dysfunction that may be related to his service, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for radiculopathy of right lower extremity and for erectile dysfunction since the September 2009 Board decision.  On this basis, the issues of entitlement to service connection for radiculopathy of right lower extremity and entitlement to service connection for erectile dysfunction are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for radiculopathy of right lower extremity is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for erectile dysfunction is reopened, and to this extent only, the appeal is granted.



REMAND

Radiculopathy of Lower Extremities

The Veteran claims service connection for radiculopathy of left and right lower extremities secondary to his service-connected advanced lumbar degenerative disc disease (DDD).

The medical evidence of record shows the Veteran's complaints of leg numbness and pain, particularly in the right leg.  An October 2004 private treatment record states the Veteran's complaint of leg numbness and pain are suggestive of lumbar nerve root impingement.  November 2005 and September 2007 private treatment records note assessments of lumbar radiculopathy but show no neurological findings.

A February 2007 VA examiner diagnosed spinal stenosis with neurogenic claudication and opined that the Veteran's current right leg condition is accurately diagnosed as neurogenic claudication and is a manifestation of his spinal stenosis.  The examiner further noted the Veteran's right lower leg symptoms were classic for neurogenic claudication caused by spinal stenosis, and his medical records as well as history and radiographic studies are entirely consistent with this conclusion.  However, a December 2012 VA spine examination report indicates that the Veteran's lower extremities were not affected by radiculopathy.  

Based on the foregoing evidence, it is not clear whether the Veteran has a confirmed diagnosis of radiculopathy or any other chronic neurological disorder of lower extremities.  The Veteran has never been afforded a comprehensive neurological examination with respect to the neurological symptoms of the lower extremities.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is required to obtain a VA medical examination and opinion in this matter.

Neck and Right Upper Extremity Radiculopathy

The Veteran was afforded a VA examination in April 2013.  He reported his neck condition began as numbness in the fingers, the thumb and the index finger tingling; he had these symptoms for 20 years.  He stated nerve conduction studies determined something was wrong with the neck approximately 5 to 10 years previously.  To that effect, the examination revealed C5/6 nerve roots (upper radicular group) involvement.  

The VA examiner provided an opinion that "[a]fter review of the claims file and examination of the [V]eteran[,] it is my opinion that the [V]eteran['s] neck condition was less likely than not incurred in or caused by the neck issue shown with treatment for a concussion on April 15, 1968 and/or residuals of a car accident on April 27, 1968."  In support of this opinion, the examiner provided the following rationale:

Veteran reports he has never had significant neck pain and he reports the symptoms in right hand developed - 20 years after service.  Service treatment records, neurology assessment of April 15th, 1968 describes a head injury 3 &1/2 years ago, prior to service.  Records of December 11th, 1967 describe being struck on head-unconscious in 1965, prior to service.  Veteran reports his neck was not injured in the car accident of 1968.  Reports someone picked them up and took them to the hospital, but he was not assessed.  He reports only the driver was injured, all the others were not injured.  An EMG study was done in 2007, 35 years after service.  Separation exam of 1971 was silent for neck problems.  Veteran reports he worked as a construction lineman for 37 years.  Thus in my opinion, the available evidence does not support the claim.

The examiner also opined that it was less likely than not that the Veteran's right upper extremity radiculopathy (the claimed secondary condition) was proximately due to or the result of or aggravated by his or her primary neck condition because he is not service connected for neck.

However, the record also includes a May 2012 private medical opinion that the Veteran has prolonged worsened, degenerative issues that have a greater than 51 percent chance of having been caused some injury in Vietnam.  The physician stated that it is quite possible that over time this has worsened because of this injury.  Although it is less than clear whether the physician is referring to degenerative issues pertaining to the Veteran's cervical spine, he mentioned "a water well in Saigon with a mishap with the boom of a pipe and pump attachment from the crane with some type of shift with an approximately 500 pound load involving his back, neck and extremities." (emphasis added).  Regarding this incident, the Veteran reported during a December 2012 VA spine examination that he hurt his back in service when he had to hold one end of a water pump and a crane operator dropped suddenly the one end of the 3" pipe that was holding the pump weighing about 400-600 pounds, which Veteran reported put sudden shock load to his back.

Concerning this, the April 2013 VA medical opinion only considered the possible relationship of the Veteran's neck condition to the April 1968 car accident but did not address the water pump incident in Saigon.  Therefore, in light of the May 2012 private medical opinion, a supplemental medical opinion is required to adequately decide the claims of service connection for neck and right upper extremity conditions.

Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction secondary to his service-connected advanced DDD.  In April 2013, the Veteran was provided a VA examination and a medical opinion was obtained.  However, the Board finds that the April 2013 VA examination was not adequate because the medical opinion did not address the question of whether there has been aggravation by a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

The April 2013 VA examiner diagnosed erectile dysfunction and indicated that the etiology of the erectile dysfunction was lumbar DDD.  However, the examiner also provided an opinion that the Veteran's erectile dysfunction was less likely than not proximately due to or the result or aggravated by his primary diagnosis of advanced lumbar DDD.  In support of this opinion, the examiner stated the Veteran reported erectile dysfunction and the use Metoprolol for 5 to10 years.  It was noted that Metoprolol is a cause of male erectile dysfunction; records also note history of hypertension, obesity, hypercholesterolemia and alcohol use, all common causes of potential erectile dysfunction; and lumbar DDD is not a common cause of male erectile dysfunction.  The examiner thus concluded that the available evidence did not support the claim.

Because the conflicting contents in this examination report, an addendum opinion was obtained in May 2013.  The examiner clarified that the etiology of the Veteran's erectile dysfunction was multifactorial and that it was not at least likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction was attributable to his primary diagnosis of advanced lumbar DDD.

However, the April 2013 VA medical opinion does not address the issue of aggravation.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2016).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  As the April 2013 VA examiner's opinion is inadequate, a supplemental medical opinion is required to adequately decide the merits of the claim.

Temporary Total Rating and Increased Rating for Advanced Lumbar DDD

The medical evidence of record shows that the Veteran underwent a lumbar spine surgery on November 20, 2008.  The September 2013 rating decision on appeal awarded a temporary total rating based on this surgical treatment necessitating convalescence from November 20, 2008 to December 31, 2008.  In his November 2013 notice of disagreement, the Veteran stated that following his back surgery in November 2008, his employer put him on medical leave and requested an extension of at least one month of convalescence beyond January 1, 2009.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2016).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  

The record reflects the Veteran reported in an April 2010 VA fibromyalgia examination, that he had two back surgeries, one in 2008 and the other in 2009.  In his July 2013 notice of disagreement, the Veteran indicated that he had surgery at the Bryan Medical Center East performed by Dr. Tombs, who told Veteran he should avoid physical activity for six weeks.  The Veteran submitted a VA Form 21-4142 for these records, which were subsequently obtained.  However, these records only show a surgical procedure performed on November 20, 2008.  There are no records relating to another surgical treatment subsequent to this surgery or any post-operative treatment other than a July 2009 radiologist report from York General Hospital showing a lumbar spine x-ray was taken status post lumbar surgery.  Therefore, the RO must make an attempt to obtain any outstanding private treatment records.

The Veteran's claim seeking an increased rating for his service-connected lumbar spine claim on appeal is "inextricably intertwined" with his claim for extension of the temporary total rating and should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered). 

In a November 2013 statement from the Veteran's representative, the Veteran stated his back condition was worse than 20 percent disabling.  He had difficulty straightening his back and bending forward.  His back hurt all the time and made it very difficult for him to walk or work in his garden; he had to lie down on his side to harvest anything from his garden.  The Veteran's lumbar spine was last examined in December 2012.  Given the length of time since his last examination and his assertions, the Board finds that a new VA examination is warranted in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center in Omaha, Nebraska, dated from November 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his claimed disabilities since separation of service.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, the Board is interested in obtaining all operation and post-operative treatment records relating to the Veteran's lumbar spine disability from the York Medical Clinic and Bryan Medical Center East dated from 2008 to 2009.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him to complete a VA Form 21-4192 and identify his employer that have leave records which indicate missed work as a result of his lumbar spine surgery in 2009.  Contact the employer identified by the Veteran and request copies of the Veteran's medical leave records for the year of 2009.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

4.  Thereafter, forward the claims file to a VA neurologist for an opinion as to whether electromyographic (EMG) and/or nerve conduction velocity studies (NCV) are necessary to decide whether it is at least as likely as not (50 percent or higher probability) that the Veteran suffers from a neurological disorder of lower extremities that is related to his service-connected advanced lumbar degenerative disc disease (DDD).  If such a test is deemed unnecessary, the neurologist should explain why such test is unnecessary.

If electromyographic and/or nerve conduction velocity studies are deemed necessary, they must be conducted.  

Whether or not electromyographic and/or nerve conduction velocity studies are conducted, the VA neurologist must (1) identify all neurological disorders of lower extremities manifested by complaints of pain and numbness, and (2) opine whether it is at least as likely as not (50 percent or higher probability) that any of the disorders is proximately due to, or aggravated by, the Veteran's service-connected advanced lumbar DDD.

A complete and fully reasoned rationale for any opinion should be provided.

The examiner must be proved access to the Veteran's claims files, prior to examination for review.  The report must indicate that the examiner reviewed this evidence.

5.  Forward the claims file to the April 2013 VA examiner, or to an examiner with appropriate expertise, to determine the nature and etiology of any current neck (cervical spine) and right upper extremity disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability was incurred in or otherwise related to the Veteran's military service, specifically to include the claimed accident during an urgent water well repair in Saigon.

The examiner should also opine whether it is at least as likely as not (50 percent or higher probability) that right upper extremity radiculopathy is proximately due to, or aggravated by the neck disability.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

A complete rationale for any opinion expressed should be provided.

6.  Forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction is proximately due to, or aggravated by, the Veteran's service-connected advanced lumbar DDD.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2016).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

7.  Schedule the Veteran for an appropriate VA examination to assess the Veteran's service-connected advanced lumbar DDD.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion for the thoracolumbar spine, by recording separate sets of the range of motion test results for both active and passive motion, and in weight-bearing and nonweight-bearing.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	





(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


